Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt (DE 10-2015-113-836) in view of Dingman (US 7246854).
Claim 1- Gebhardt discloses a child safety seat comprising: a seat shell (16a) including a backrest portion (14a) and two sidewalls (20a), the backrest portion having a front surface facing forward that is suitable to provide support for a child's back (fig. 1), and the two sidewalls being respectively disposed at a left and a right side of the seat shell for restricting sideways movements of a child who sits in the seat shell, one of the two sidewalls having a sidewall portion located in front of the front surface (fig. 1 teaches that most of each sidewall is located forward of the backrest’s front surface); and a buffering part (22a, 24a) connected with the sidewall portion, the buffering part being operable to protrude sideways at an outer side of the sidewall portion.
The difference between Gebhardt and the instant claim is Gebhardt does not explicitly disclose wherein the buffering part is entirely located in front of a plane of the front surface and a smallest distance between the buffering part and the plane of the front surface is between about 15 mm and about 100 mm.  
However, the proportional sizing of the buffering part to the sidewall, in conjunction with the location of the buffering part at the forward edge of the sidewall, illustrated in figure 1 teaches that the buffering part would be suitably located entirely in front of the backrest portion’s front surface.
The reference to Dingman discloses that headrest sidewalls (103), similar to those of Gebhardt, are suitably configured to extend forward from a central portion (101) about 6-12 inches (150-300 mm). Gebhardt teaches that headrest sidewalls (shown, not designated) extend forward from the backrest portion (14a), and that the sidewalls (20a) extend forward from the front surface of the backrest portion (14a) to at least the front edge of the headrest sidewalls (see the inner side of the left sidewall shown in fig. 1). Based on these findings, one of ordinary skill in the art would be taught to configure the depth of Gebhardt’s sidewalls to be at least about 6-12 inches (150-300 mm).
While Gebhardt does not disclose the dimensions of the buffering part, relative to its distance from the backrest’s front surface, the dimensions of the buffering part is considered a matter of design choice since they would be selected based on their suitability for providing discharge of side impact energy to the rear of the seat (translation pg. 6). Gebhardt suggests that the buffering part is located spaced-apart from the rear end of the sidewall, to which the front surface of the backrest would be adjacent (see right sidewall shown in fig. 1).  So according to Gebhardt and Dingman’s teaching, and the routine skill in the art involved in selecting suitable dimensions for seat components, it follows that routine experimentation and customization would allow for a smallest distance between the buffering part and backrest front surface within the claimed range of 15-100 mm (0.6-4 inches).
 
Claim 6- Gebhardt and Dingman teach the child safety seat according to claim 1, wherein the buffering part (22a) of Gebhardt is movably connected with the sidewall portion for movement between a first (not shown) and a second position (fig. 1), the buffering part being retracted toward the sidewall portion in the first position and protruding sideways at an outer side of the sidewall portion in the second position (fig. 1).  
Claim 7- Gebhardt and Dingman teach the child safety seat according to claim 6, wherein the buffering part (22a) of Gebhardt is pivotally connected with the sidewall portion (at its rear edge).
Claim 8- Gebhardt and Dingman teach the child safety seat according to claim 1, wherein the buffering part (22a) of Gebhardt is disposed adjacent to a shoulder height of a child sitting in the seat shell (Gebhardt discloses that the sidewall 20a is disposed at the head and shoulder region of the child occupant, translation pg. 5).  
Claim 9- Gebhardt and Dingman teach the child safety seat according to claim 1, wherein the buffering part (22a) of Gebhardt is disposed on the sidewall portion at a height from a seat plane that generally corresponds to a support surface of the child safety seat on which a child sits. Gebhardt teaches the buffering part (22a) is disposed closer to the lower end of the sidewall, and that the buffering part is located near the head and shoulder region of a child occupant.  
While Gebhardt does not explicitly teach that the height of the buffering part is between about 280 mm and about 370 mm (11-15 inches) from the seat plane, the height of the buffering part is considered a matter of design choice since it would be selected based on its suitability for providing discharge of side impact energy away from the head and shoulder of the occupant (translation pg. 6).  So according to Gebhardt and Dingman’s teaching, and the routine skill in the art involved in selecting suitable dimensions for seat components, it follows that routine experimentation and customization would allow for a height of the buffering part from the seat plane to be within the claimed range of about 280 mm- about 370 mm.
Claim 10- Gebhardt and Dingman teach the child safety seat according to claim 1, wherein the buffering part (22a) of Gebhardt is disposed on the sidewall portion in a region that extends forward within about 75 mm (3 inches) from the front surface of the backrest portion. Gebhardt’s teaching of positioning the buffering part at the front edge of the sidewall (fig. 1), as modified by Dingman’s teaching of configuring the sidewall to extend forward about 6-12 inches (150-300 mm), would yield the predictable result of disposing the buffering part in a sidewall region within about 75 mm (3 inches) from the backrest front surface.
 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636